internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-116815-03 date march re legend trust decedent spouse cpa firm daughter date date date3 dollar_figurex dollar_figurey dollar_figurez year year year year year year dear this is in response to your authorized representative’s date submission in which an extension of time was requested under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate decedent’s remaining gst_exemption to a transfer to an irrevocable_life_insurance_trust trust created by decedent plr-116815-03 according to the facts submitted on date decedent created trust for the benefit of spouse and decedent’s descendants the pertinent provisions of trust provide as follows article ii a of trust provides that the trustees may in their discretion purchase and own life_insurance policies on the life of decedent under article iv a during the lifetime of decedent the trustees may in their discretion distribute all or a portion of the income of trust not needed to pay life_insurance premiums on policies owned by the trust to one or more or all of spouse and decedent’s descendants under article iv a upon decedent’s death if spouse survives decedent then during the remainder of spouse’s lifetime the trustees are to distribute to spouse or for her benefit so much of the income and corpus of trust as the trustees may deem necessary or advisable for her maintenance in health and reasonable comfort during the lifetime of spouse the trustees are also to distribute to or for the benefit of decedent’s descendants or to spouse for their benefit so much of the remaining income and corpus of trust as trustees may deem necessary or advisable for their education and maintenance in health and reasonable comfort any income not so distributed is to be accumulated and added to the corpus of trust article iv a provides that if spouse survives decedent then after decedent’s death spouse is to have the power by specific reference to an instrument in writing delivered to the trustees during spouse’s lifetime or in spouse’s valid last will to direct the trustees to alter the division of trust as otherwise provided in article iv b among decedent’s descendants and to accelerate the distribution in such manner and such equal or nonequal payments as spouse sees fit article viii c grants certain specified individuals the right to request distributions from the trust with respect to annual contributions to trust in each of year sec_1 and decedent made gifts to trust decedent employed a cpa to prepare and file the federal gift_tax returns form_709 to report the transfers that were made in each of year sec_1 and to trust on each return decedent allocated generation-skipping_transfer_tax_exemption in an amount equal to the total gifts made to trust in each of the five years in year on date decedent also made a gift to trust of dollar_figurez cpa prepared decedent’s federal gift_tax_return for year on the return cpa allocated only dollar_figurex that portion of the gift that exceeded the amount_of_the_gift reported as qualifying for the gift_tax annual exclusion of gst_exemption to the gift made to trust on date cpa states in an affidavit submitted with the ruling_request that the failure to allocate dollar_figurez of gst_exemption to the date transfer was unintentional and inadvertent plr-116815-03 decedent died on date cpa on behalf of decedent requests an extension of time under sec_301_9100-3 to allocate dollar_figurey of decedent’s remaining gst_exemption under sec_2642 to trust cpa requests that such allocation is to be made based on the federal gift_tax value of the property transferred to trust as of date sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 provides that the executor may allocate gst_exemption with respect to a lifetime_transfer by a decedent of property that is not included in the transferor’s gross_estate on a form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election plr-116815-03 under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_34_irb_189 provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied cpa is granted an extension of time until days after the date of this letter to allocate dollar_figurey of decedent’s remaining available gst_exemption to decedent’s year transfer to trust the allocation will be effective as of the date in year that the transfer to trust was made and the gift_tax value of the transfer to trust will be used in determining the inclusion_ratio with respect to trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-116815-03 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the allocations of gst_exemption for decedent should be made on a supplemental form_709 the supplemental form_709 is to be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
